In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-383 CR

____________________


RUSSELL D. MELANCON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the County Court at Law No. 2
Jefferson County, Texas

Trial Cause No. 233510




MEMORANDUM OPINION (1)
	We have before the Court an appeal by Russell D. Melancon from a sentence
pronounced June 27, 2003.  The notice of appeal was filed with the trial court on August
15, 2003, more than thirty days from the date of sentencing.  We notified the parties that
the appeal did not appear to have been timely filed, but received no response.  The court
finds the notice of appeal was not timely filed.  Tex. R. App. P. 26.2.  No extension of
time was timely requested pursuant to Tex. R. App. P. 26.3.  It does not appear that
appellant obtained an out-of-time appeal.  The Court finds it is without jurisdiction to
entertain this appeal.
	It is, therefore, ORDERED that the appeal of this cause be DISMISSED for want
of jurisdiction.
	APPEAL DISMISSED.	
 
									PER CURIAM

Opinion Delivered October 30, 2003 
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.